                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                                (DANVILLE DIVISION)

TERRI POWELL, on behalf of herself                )
and all others similarly situated,                )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )      Case No. 4:18-cv-00058
                                                  )
IKEA INDUSTRY DANVILLE, LLC,                      )
                                                  )
       Defendant.                                 )

                          RULE 7.1 DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1, the undersigned counsel certifies that

IKEA Industry Danville, LLC is a subsidiary of IKEA Industry North America, Inc., a privately

held corporation. No publicly held corporation owns 10% or more of IKEA Industry Danville,

LLC.


Dated: January 25, 2019             Respectfully Submitted,

                                     IKEA Industry Danville, LLC


                                     /s/ Tevis Marshall
                                     A. Tevis Marshall (VSB No. 68401)
                                     tevis.marshall@ogletreedeakins.com
                                     Bret G. Daniel (VSB No. 92189)
                                     bret.daniel@ogletreedeakins.com
                                     OGLETREE, DEAKINS, NASH, SMOAK AND STEWART, P.C.
                                     Riverfront Plaza, West Tower
                                     901 E. Byrd Street, Suite 1300
                                     Richmond, Virginia 23219
                                     Phone: 804.663.2333
                                     Fax: 804.225.8641

                                             Attorneys for Defendant.
                                  CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that on January 25, 2019, I electronically filed

this document with the Clerk of the United States District Court for the Western District of

Virginia using the CM/ECF system, which shall send notification of such filing to the following

counsel of record:

                            Gregg C. Greenberg (VSB No. 79610)
                             Zippin, Amster & Greenberg, LLC
                              8757 Georgia Avenue, Suite 400
                               Silver Springs, Maryland 20910
                                    Phone: 301-587-9373
                                      Fax: 240-839-9142
                                  ggreenberg@zagfirm.com

                        Christopher R. Strianese (N.C. Bar No. 46918)
                              Pro Hac Application Forthcoming
                                       Strianese PLLC
                                401 North Tryon St., 10th Fl.
                                    Charlotte, NC 28202
                                    Phone: 704-998-2577
                                     Fax: 704-998-5301
                                     chris@strilaw.com

                            Tracey F. George (MO Bar No. 52361)
                              Pro Hac Application Forthcoming
                                  Davis George Mook, LLC
                                 160 Genessee St., Suite 328
                                   Kansas City, MO 64102
                                 Phone: 816-569-2629 ext. 2
                                     Fax: 816-447-3939
                                  tracey@dgmlawyers.com

                                     Attorneys for Plaintiff

IKEA Industry Danville, LLC

/s/ Tevis Marshall
A. Tevis Marshall (VSB No. 68401)
tevis.marshall@ogletreedeakins.com



                                           -2-
Bret G. Daniel (VSB No. 92189)
bret.daniel@ogletreedeakins.com
Ogletree, Deakins, Nash, Smoak and Stewart, P.C.
Riverfront Plaza, West Tower
901 E. Byrd Street, Suite 1300
Richmond, Virginia 23219
Phone: 804.663.2333
Fax: 804.225.8641

Attorneys for Defendant.


                                                   37168325.1




                                         -3-
